Citation Nr: 0524588	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-21 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for residuals of fractured radius and ulna of the 
left arm.

2.  Entitlement to an initial disability rating greater than 
10 percent for residual surgical scarring from the fractured 
radius and ulna of the left arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to May 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied an increased rating for residuals of fractured 
radius and ulna of the left arm.  

In a May 2003 rating action the RO granted service connection 
for the residual scarring from the surgery that was required 
for the fractured radius and ulna of the left arm.  As this 
was granted in conjunction with the claim for an increased 
rating for residuals of fractured radius and ulna of the left 
arm, the Board shall review this issue also.  

In June 2005, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the personal hearing, the veteran's representative 
contended that the VA examination that was conducted in April 
2003 was inadequate for rating purposes.  The representative 
contended that the examiner did not comment on the 
manifestations that are considered in the schedule for rating 
disabilities.  Further, the veteran has indicated that his 
symptoms have worsened since the last VA examination.  
Specifically, he indicates that he has numbness associated 
with his service-connected left forearm disability.  Further 
VA examination is required.  

The veteran also indicated that he is receiving private 
treatment for his service-connected left forearm disability 
from his family physician, Dr. Baseman.  These records should 
be obtained. 

Additionally, the Board finds that this issue is intertwined 
with the issue regarding entitlement to an initial disability 
rating greater than 10 percent for residual surgical scarring 
from the fractured radius and ulna of the left arm.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should request the names and 
addresses of all medical care providers 
who treated the veteran for the left arm 
disorder since July 2001.  These should 
include records from his private 
physician, Dr. Baseman; and records of 
treatment at an Army facility.  After 
securing the necessary release, the RO 
should obtain these records.  

2.  The RO should obtain records from the 
Fort Myers Outpatient Clinic that date 
from July 2003.  

3.  The RO should obtain a copy of the 
decision awarding the veteran Social 
Security disability benefits (the 
supporting medical records have already 
been obtained).  If the veteran has 
received an updated examination in 
conjunction with his disability benefits 
from the Social Security Administration 
(SSA), these records should also be 
obtained.  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate 
examination to ascertain the extent of 
any and all disability relating to the 
service-connected disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Testing should include 
range of motion (ROM) studies.  The 
report should list all subjective 
complaints and objective findings in 
detail, including the ROM of the forearm 
in degrees.  The examiner should comment 
on whether there is any evidence of loss 
of pronation or supination; evidence of 
neurological dysfunction; or evidence of 
nonunion of the upper half of the ulna; 
or evidence of loss of bone substance or 
deformity.  The examiner should address 
the extent of any incoordination, 
weakened movement and excess fatigability 
on use.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If necessary, any additional 
development should be undertaken.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 

